Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144239 & (93)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly
            Plaintiff-Appellant,                                                                          Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 144239
                                                                   COA: 293284
                                                                   Wayne CC: 08-013700-FC
  VAUGHN MITCHELL,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 25, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 56 days of the date of this order
  addressing the Miranda issues. They should not submit mere restatements of their
  application papers.

        The motion to expand the record remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2012                      _________________________________________
         t0327                                                                Clerk